Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 	Applicants arguments when taken together with the claim amendments have overcome the obviousness rejection of record.  The claim amendments have necessitated a new ground of rejection presented herein below.
	The cancellation without prejudice of claim 8 is hereby acknowledged.  Claims 1-2, 7, 15, 17-24, 26-27 and 33-34 are pending and examined herein on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 15, 17-24, 26-27 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Daines et al (USPGPUB20130340115) in view of Jacobs et al (2015 BMC Biotechnology) in view of Jian-Zhong et al (2015 Briefings in Functional Genomics 283-290).
The claims are drawn to a method of generating a new gene array, comprising contacting a cell with a first site-specific genome modification enzyme that introduces a genome modification in at least one target sequence in a first array thereby inducing recombination with a second gene array and selecting at least one progeny comprising a new array of genes, wherein the first site-specific genome modification enzyme introduces a genome modification in at least one target sequence in a second gene array, wherein the gene arrays are arrays of tandemly duplicated genes, wherein the modification is selected from a double-stranded break, a single strand break, a transposase mediated DNA exchange or recombinase-mediated DNA exchange, wherein the recombination is asymmetric, wherein the cell is a plant cell, wherein the arrays encode proteins selected from a group including disease resistance genes and pathogen recognition receptors, wherein the new array encodes one or more proteins that confer resistance to at least one disease selected from the list in claim 18, wherein the new gene array provides improved resistance to said one disease, wherein the modification enzyme is selected from an endonuclease, a recombinase, a transposase, a 
The claims are additionally drawn to a method for providing a plant with improved disease resistance comprising providing one or more plant cells a site-specific modification enzyme that introduces a genome modification in at least one target sequence in a disease resistance locus, screening for asymmetric recombination between disease-resistance loci to identify plants comprising the disease resistance, testing the plants for improved disease resistance and selecting a plant with improved disease resistance.
Daines et al teach identifying a tandem duplication at the rhg 1 locus (which is a disease resistance loci) as well as identifying increased copy numbers of said duplication which would necessarily encompass an asymmetric change at that locus (see claims 1-3, and 11) as well as a plant comprising said duplication (see claims 20-22) and producing a plant with said modification to enhance resistance to soybean cyst nematode wherein increased resistance plants are selected (see claims 23-24).  Furthermore, Daines et al teach that using recombinase to introduce this sequence into a target site is within the scope of their invention (see 5th paragraph under “Methods of Introducing”), wherein the duplication is asymmetrically inserted into the plant genome.  In this case, the template would be the first gene array.
Daines et al do not specifically teach introducing a “second site-specific genome modification enzyme”.  
Jacobs et al teach a method of generating a new gene array comprising contacting a soybean plant cell with a CRIPR/Cas nuclease and donor DNA wherein the recombination between the donor DNA and second array (target gene site) is asymmetric since the alterations are different and directed to two paralogs Glyma01g38150 and Glyma11g38150 (see page 3 in particular), wherein this asymmetric recombination was screened through sequencing (see page 8).  It is noted that Jacobs et al conclude that they established that duplicated genes could be edited simultaneously (see conclusion in Abstract at least).
Jian-Zhong et al review the state of the art on soybean defense responses using functional genomics approaches and teach that the genes for soybean rust were identified as 6 major resistance loci including Rpp1, additionally soybean cyst nematode resistance including Rhg1 (see pages 284 and 285) and conclude that the best approach for achieving multi-locus broad spectrum resistance in soybean is direct editing of the genes using a site-specific double-strand break inducing CRISPR-Cas system (see page 288).  The method steps including asymmetric screening are obvious in that the resistance factors are known to be in duplicated genes as taught by Webb et al and therefore would most likely result in asymmetric recombination when subjected to the increased recombination frequency taught by Wright et al.
Given the state of the art, the disclosures by Daines et al, Jacobs et al, and Jian-Zhong et al it would have been obvious to target multiple disease resistance genes using recombinase or Crispr-Cas as taught by Daines et al and Jian-Zhong et al. and Jacobs et al and one would have been motivated to practice the 
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663